Citation Nr: 1302258	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from February 1976 to February 1977.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts.  It is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a VA Form 9 (Appeal To Board Of Veterans' Appeals) dated July 2009, the Veteran requested a hearing before the Board at the RO.  By letter, the RO acknowledged the Veteran's request and informed him of the date of the scheduled hearing, but on that date, the Veteran failed to report.  Given that he did not request a hearing postponement, the Board deems his hearing request withdrawn under 38 C.F.R. § 20.702(d) (2012).

A review of the Virtual VA paperless claims processing system reveals no documents pertinent to this appeal, which the RO has not yet considered.  In the claims file, however, there are VA treatment records and a report of VA examination, which the RO did not review in support of the Veteran's appeal.  A remand for such review is unnecessary given the favorable, non-prejudicial disposition of this claim.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDING OF FACT

The Veteran's psychiatric disability preexisted service and increased in severity during service.



CONCLUSION OF LAW

A psychiatric disorder was aggravated during the Veteran's active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

In this case, the RO provided the Veteran adequate, timely VCAA notice, but not adequate assistance in support of his claim.  For instance, it did not obtain the records upon which the Social Security Administration relied in awarding the Veteran disability benefits based on a psychiatric disorder.  Again, however, a remand for such action is unnecessary give the favorable, non-prejudicial disposition of this claim.  Bernard v. Brown, 4 Vet. App. at 390-92.

II.  Analysis

The Veteran seeks service connection for a psychiatric disability claimed as PTSD and bipolar disorder.  According to his February 2008 application for compensation and written statements he submitted in November 2007 and July 2009, he has received treatment and been on disability benefits for this disability since 1999 and 2006, respectively.  He believes he developed the PTSD during childhood and that an in-service incident exacerbated it.   Allegedly, he initially did very well in the Marines and received meritorious promotions.  Later, however, while on guard duty in Subic Bay, he caught another Marine smoking marijuana and placed him on report.  The Veteran contends that, thereafter, he suffered several physical attacks and received threats to his life, necessitating a temporary transfer to a Naval Air Station and a hardship discharge.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be presumed for certain chronic conditions such as psychoses if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Post-service medical documents, including VA and private treatment records dated since 1994 and a report of VA examination conducted in January 2011, confirm that the Veteran currently has a psychiatric disorder, variously diagnosed, including as bipolar disorder, anxiety and PTSD.  The question is thus whether this disability was incurred in or aggravated by service. 

A.  Preexistence

A veteran who served during wartime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

According to 38 C.F.R. § 3.304(b) (2012), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

As previously noted, the Veteran in this case had active service from February 1976 to February 1977.  Although he reported a history of nervous trouble on pressure during his February 1976 enlistment examination, the examiner noted no psychiatric defect.  

This notwithstanding, there is clear and unmistakable evidence of record (a July 2008 letter from Meredith Kassoy, Ph.D., a July 2010 letter from Bruce Memelstein, Ed.D., and a report of VA examination conducted in January 2011) demonstrating that a psychiatric disorder existed before acceptance and enrollment into service.  There is also evidence establishing that it was aggravated beyond its natural progression during service; therefore, the Veteran is not presumed to have been in sound condition with regard to his mental health when entering service.  

More specifically, according to Dr. Kassoy, the Veteran's PTSD preexisted service and was exacerbated therein.  According to Dr. Memelstein, the Veteran had a childhood history of sexual and physical abuse and, at that time and all other times, presented as someone with PTSD.  The VA examiner echoed Dr. Memelstein's finding by referring to the Veteran's mental illness as preexisting service. 

Read collectively, this evidence clearly and unmistakably establishes that the Veteran had a psychiatric disability prior to his entry into service.  As explained below, it also establishes that this disability was aggravated therein.    

B.  Aggravation 

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2012).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).  

In November 1976, nine months into service, the Veteran began feeling pressure from home (father ill and in need of a caregiver) and sought treatment for anxiety, nervousness, a decreased appetite and an inability to sleep.  Medical professionals diagnosed situational adjustment reaction/immature personality. 

Since then Drs. Kassoy and Memelstein and the VA examiner have concluded that the Veteran's preexisting psychiatric disability worsened in severity (was exacerbated) during service.  Drs. Kassoy and Memelstein have identified the Veteran's reported in-service incident (described above as retributory physical attacks and death threats) as the trigger for the worsening.  The VA examiner has identified no such trigger, instead citing to documented in-service mental health symptoms, including nervousness, appetite and sleep problems and poor coping skills, as sufficient to establish such worsening.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board assigns full evidentiary weight to the VA examiner's January 2011 opinion,  but not to the opinions of Drs. Kassoy and Memelstein.  The VA examiner's opinion on aggravation is supported by a review of the claims file, including the Veteran's private treatment records and letters from his private doctors, and an accurate accounting of his in-service psychiatric symptoms.

There is no evidence of record corroborating the reported in-service incident to which the private doctors attribute the worsening of the Veteran's psychiatric disability.  Rather, according to the Veteran's service treatment records, the Veteran did well until he learned that his father was ill and unable to care for himself, at which time he began to experience significant anxiety.  This anxiety eventually led the Veteran to seek a discharge based on hardship so that he could go home and care for his father (he wanted to remain in the service, but saw no other options).  His service department instead granted him a humanitarian transfer and discharge.  

Based primarily on the VA examiner's favorable opinion, the Board finds that the Veteran's psychiatric disability preexisted service and worsened in severity therein.  There is no evidence of record that this worsening was due to the natural progress of the disability.  The Board therefore concludes that a psychiatric disability was aggravated during active service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case supports the Veteran's claim.  The benefit of the doubt rule is thus not for application.  


ORDER

Service connection for a psychiatric disorder is granted.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


